377 U.S. 270
84 S. Ct. 1348
12 L. Ed. 2d 305
LYNCHBURG TRAFFIC BUREAUv.UNITED STATES et al.
No. 931.
Supreme Court of the United States
May 25, 1964
Rehearing Denied June 22, 1964.

See 84 S. Ct. 1911.
W. G. Burnette, for appellant.
Solicitor General Cox, Assistant Attorney General Orrick, Robert B. Hummel, Arthur J. Murphy, Jr., Robert W. Ginnane and Thomas H. Ploss, for the United States and the Interstate Commerce Commission.
Martin A. Meyer, Jr., Robert B. Claytor and John W. Hanifin, for rail appellees.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.